Citation Nr: 0500540	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis and 
residuals of a total right knee replacement, secondary to 
shrapnel wounds of the right knee.

2.  Entitlement to an initial compensable evaluation for 
residuals of a shrapnel wound in the vicinity of the right 
knee, from April 1, 1996, to June 28, 2004.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shrapnel wound in the vicinity of 
the right knee, since June 29, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from July 1997 and August 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In December 2003 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

In correspondence received in June 2004, the veteran 
initially raised claims of entitlement to service connection 
for asthma and a brain tumor.  These issues are referred to 
the RO for initial development and adjudication.


FINDINGS OF FACT

1.  There is no competent evidence of record etiologically 
linking the veteran's current arthritis and residuals of a 
total right knee replacement to his service or any incident 
therein or to his service-connected shrapnel wounds of the 
right knee.

2.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran initially filed his 
claim seeking service connection for residuals of right knee 
shrapnel wounds, nor the revised criteria, which became 
effective August 30, 2002, are more favorable to the 
veteran's claim.

3.  Prior to June 29, 2004, shrapnel wound scars were not 
visible in the vicinity of the right knee; they were 
asymptomatic and caused no functional impairment.

4.  Since June 29, 2004, although the shrapnel wound scars 
are not visible, retained shrapnel in the vicinity of the 
right knee causes pain on palpation.


CONCLUSIONS OF LAW

1.  Arthritis and residuals of a total right knee replacement 
were not incurred in or aggravated by active service, may not 
be presumed to have been incurred in active service, and are 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2004).

2.  The criteria for an initial compensable disability rating 
for residuals of a shrapnel wound in the vicinity of the 
right knee have not been met from April 1, 1996 to June 28, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2004).

3.  Since June 29, 2004, the criteria for an initial 
evaluation in excess of 10 percent for residuals of a 
shrapnel wound in the vicinity of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 1997 and August 2000 rating decisions from which 
the current appeals originate.  The veteran was provided with 
statements of the case in November 1997 and April 2002 and 
supplemental statements of the case in April 2002 and 
September 2004 which notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

In the present case, a rating decision dated in July 1997 
denied service connection for arthritis and residuals of a 
total right knee replacement.  An August 2000 rating decision 
granted service connection for a shrapnel wounds in the 
vicinity of the right knee.  Only after the rating actions 
were promulgated did the RO, in September 2001, provide 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims. 

While the notice provided to the veteran in September 2001 
was not given prior to the first RO adjudication of the 
claims in July 1997 and August 2000, the notice was provided 
by the RO prior to certification of the claims, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was specifically advised of what information and evidence was 
needed to substantiate his claims.  He was also advised of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the September 
2001 VA letter and the statements of the case and 
supplemental statements of the case informed the veteran of 
the information and evidence needed to substantiate his 
claims.  Moreover, and as noted above, the September 2001 
correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

With regard to the veteran's appeal of the ratings assigned 
for his service-connected shell fragment wound in the 
vicinity of the right knee, the veteran appealed the initial 
noncompensable and 10 percent evaluations assigned the 
service-connected disability.  Therefore, the issue on appeal 
was first raised in a notice of disagreement (NOD) submitted 
in response to VA's notice of its decision on a claim for 
which VA has already notified the claimant of the information 
and evidence necessary to substantiate the claim.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claims.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
compensation examination reports.  The veteran has not 
alleged that there are any other outstanding medical records.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show that he received 
multiple penetrating and perforating mortar shell wounds in 
the posterior aspect of both thighs and the left buttock in 
February 1945.  Four large foreign bodies were removed from 
the left leg and his wounds were debrided.  March 1945 
progress notes indicate that there was no associated nerve or 
bone damage.  The February 1946 discharge examination report 
shows that the veteran was hospitalized three months for his 
injuries.  Examination of his skin revealed multiple wound 
scars in both legs that were nonsymptomatic and nondisabling.  
There were no musculoskeletal defects.  

A March 1950 VA compensation examination report noted the 
veteran's inservice history of multiple shrapnel wounds to 
both legs and his left buttock.  At the time of the 
examination, the veteran denied any treatment for his 
injuries since discharge and complained of left leg pain and 
numbness.  Examination of the right leg revealed an 
asymptomatic 1/2 inch depressed scar in the lower leg.  The 
diagnosis was residuals of multiple penetrating gunshot 
wounds of the right thigh, right leg, left buttock and left 
leg.  

Service connection was granted for shell wound scars of the 
left and right thighs, the left buttock and both legs in a 
March 1950 rating decision.  

Private treatment records, dating from December 1993 to March 
1996, show the veteran sought treatment for right knee pain 
in July 1994.  At that time, he gave a history of having 
undergone arthroscopic right knee surgery sometime in 1993.  
The July 1994 physical examination revealed an obvious varus 
deformity of the right knee with clear-cut effusion.  
Accompanying X-ray studies of the right knee showed 
significant degenerative joint disease (DJD) in the medial 
compartment with complete joint space narrowing on the side.  
There were some cystic changes within the bone and some 
sclerosis of the tibial plateau.  The impression was DJD with 
varus deformity.  It was recommended that the veteran undergo 
a knee replacement.  In October 1994, the veteran underwent 
surgery for total replacement of the right knee.  In July 
1995, he began to experience right knee symptoms consistent 
with a right knee infection.  He was subsequently 
hospitalized in December 1995 for surgical removal of his 
infected right total knee replacement.  Thereafter, in 
January 1996, he underwent a cemented right total knee 
replacement revision with no subsequent complications.

In April 1996, the veteran's claim for service connection for 
knee disabilities in both legs was received.  

Subsequent private treatment records show ongoing evaluation 
of his right knee status post the January 1996 total knee 
replacement surgery.  A February 1997 letter from T. J. 
O'Dowd, M.D., notes the veteran had a total right knee 
replacement and a retained piece of shrapnel in his right leg 
and that both the knee replacement hardware and the retained 
shrapnel might cause problems with metal detectors.

In April 1997, the veteran underwent VA orthopedic 
examination.  At that time he gave a history of shrapnel 
wounds to his right knee in World War II and complained of 
right knee pain in the years since that had gotten 
progressively worse.  He subsequently underwent a total right 
knee replacement and continued to complain of right knee 
pain.  Examination of the right knee revealed a well-healed 
and nontender mid-line vertical patellar scar.  There were 
other areas described as "vague" that might have been old 
scars.  The diagnoses included residual shrapnel wound of the 
right knee with retained foreign bodies; and postoperative 
total right knee replacement secondary to degenerative joint 
disease.

Service connection for a right knee shrapnel wound was denied 
in a July 1997 rating decision.  The veteran timely appealed 
that decision.

An April 1999 VA orthopedic examination report noted the 
veteran's history of inservice shrapnel wounds to the right 
knee and subsequent right knee surgeries that included two 
total knee replacement surgeries.  Examination revealed a 
long medial parapatellar scar from previous surgeries.  The 
scar had slight sensitivity at the distal end, but there was 
no tenderness elsewehere.  The diagnoses included status post 
revision of a total right knee replacement with satisfactory 
outcome; and status post right knee shrapnel wounds with 
post-traumatic arthritis and retained shrapnel.  In an 
addendum, completed later that month, the examiner noted that 
he reviewed X-ray films of the right knee that revealed 
shrapnel in the soft tissues above the lateral epicondyle.

In a July 2000 addendum, the April 1999 VA examiner notes 
that he reviewed all of the veteran's available records.  
Based on his review of the medical records, the examiner 
noted that the retained metallic foreign body adjacent to the 
lateral femoral epicondyle was not within the knee joint, and 
opined that even if it had entered the knee joint at one 
point, a single piece of that size would not cause 
significant arthritis.  The examiner notes that there were no 
descriptions of shrapnel found inside the knee at the time of 
the knee replacement surgery.  The physician further opined 
that there was no relationship between the shrapnel wounds of 
the thighs and legs in service and the veteran's subsequent 
development of right knee arthritis and subsequent right knee 
replacement surgery and revision surgery.

An August 2000 rating decision granted service connection for 
a shrapnel wound in the vicinity of the right knee, and 
assigned a noncompensable evaluation.  The veteran appealed 
the initial evaluation.

An August 2001 VA dermatological examination notes the 
veteran's inservice history of shell fragment wounds to the 
left and right legs, and left buttocks, as well as his 
subsequent history of right knee complaints and subsequent 
total knee replacement surgeries.  Examination of the right 
leg revealed a 23-centimeter surgical scar from the right 
knee replacement surgery.  The veteran also had the examiner 
palpate an area lateral to the right knee that he said was 
where his retained shrapnel was.  The examiner observed that 
all the noted scars were smooth and normal, with no evidence 
of any significant adherence, ulceration or breakdown of the 
skin.  There was no evidence of inflammation, edema or keloid 
formation.  The color of the scars was slightly lighter than 
the surrounding areas and there was no evidence of any 
disfigurement.  There was no evidence of any functional 
limitation.  

In June 2004, the veteran again underwent VA examination of 
his shell fragment wounds.  The examiner noted that he could 
not discern any scars of the right lower extremity.  However, 
a prominent piece of shrapnel was easily palpated on the 
lateral aspect of the right knee.  It was painful and tender 
to touch.  The piece of shrapnel was somewhat mobile and 
exquisitely tender when palpated.  There was no drainage, 
loss of tissue or any other distinguishing characteristics of 
this area.  

A September 2004 rating decision granted a 10 percent 
evaluation for residuals of a shrapnel wound in the vicinity 
of the right knee, effective from June 29, 2004, the date of 
the VA examination.




Analysis

Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for arthritis and a total 
right knee replacement.  Initially, although there was 
evidence of inservice shrapnel wounds to the right leg and 
current evidence of some retained shrapnel in the right leg, 
there is no competent medical evidence etiologically linking 
his current right knee complaints to his service, or any 
incident therein.  Likewise, there is no competent medical 
evidence etiologically linking his right knee disability to 
his service connected residuals of a shrapnel wound in the 
vicinity of the right knee.  In fact, the April 1999 VA 
examiner, in his July 2000 addendum, based on medical 
examination of the veteran and review of the claims file, 
including the service medical records, essentially found that 
the veteran's current right knee arthritis and resultant 
total replacement of the right knee were not related to his 
active military service or his service-connected shrapnel 
wounds.  While the veteran believes he currently has a right 
knee disability as a result of service or his service-
connected shrapnel wounds, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claim for service 
connection for arthritis and residuals of a total right knee 
replacement must be denied.

Initial Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to the veteran's service-connected 
residual scars of a shrapnel wound in the vicinity of the 
right knee are essentially unchanged.  Moreover, in December 
2003, the Board remanded the claim to the RO to consider both 
the previous and revised criteria and the September 2004 
supplemental statement of the case indicates that the RO has 
considered both the old and new regulations in making its 
determination.  The Board finds that its consideration of 
both the new and old criteria is therefore not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Scars may 
also be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as revised on August 30, 
2002).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).

Prior to June 29, 2004

Prior to June 29, 2004, the medical evidence of record does 
not show that the veteran had any relevant complaints about 
his service-connected shrapnel scars in the vicinity of his 
right knee.  There is no indication that he received any 
treatment for his service-connected right leg shrapnel scars.  
Nor was there any evidence that the scar was poorly 
nourished, unstable, or had repeated ulceration, and there 
was no evidence of pain related to the scar.  The April 1997 
and April 1999 VA examination reports show that the scars 
were well-healed and barely visible, with no indication of 
any limitation of function as a result of the scar.  Hence, 
the Board finds that a compensable rating was not warranted 
for the residual scar of a shrapnel wound in the vicinity of 
the right knee under Diagnostic Codes 7803, 7804, or 7805, 
under either the new or old rating criteria prior to June 29, 
2004.




Commencing June 29, 2004

The medical evidence demonstrates that the veteran does not 
currently receive treatment for the residual shrapnel scar in 
the vicinity of his right knee, but he does complain of pain.  
The June 2004 VA examination shows no evidence that the scar 
is poorly nourished, unstable, or has repeated ulceration, 
and no evidence of pain related to the scar.  The VA 
examination report shows that the scars are well-healed, 
superficial, stable and that there is no limitation of 
function due to scars in the area of the right knee.  
Moreover, the shrapnel scars are not currently visible.  
However, the June 2004 VA examiner noted that palpation of 
retained shrapnel located near the right knee caused 
exquisite pain.  While there is no current evidence of any 
associated limitation of right knee function, the evidence 
does show that the area of the residual shrapnel scar is 
painful, and warrants the assigned 10 percent rating 
commencing June 29, 2004.  The evidence does not indicate 
that a higher rating is warranted for the residuals of a 
shrapnel wound in the vicinity of the right knee under 
Diagnostic Codes 7803, 7804, or 7805, under either the new or 
old rating criteria.

In evaluating these claims, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to 
extraschedular evaluations.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for arthritis and a total right knee 
replacement is denied.

A compensable evaluation for residuals of a shrapnel wound in 
the vicinity of the right knee, prior to June 29, 2004, is 
denied.

An initial rating in excess of 10 percent for residuals of a 
shrapnel wound in the vicinity of the right knee, since June 
29, 2004, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


